         Case 1:20-cv-01183-NRB Document 42 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                       Plaintiff,

               v.                                     Case No. 1:20-cv-01183-NRB

MICHAEL ACKERMAN, Q3 HOLDINGS,
LLC, and Q3 I, LP,

                       Defendants.

      NOTICE OF MOTION FOR ENTRY OF FINAL JUDGMENT BY DEFAULT,
      PERMANENT INJUNCTION, CIVIL MONETARY PENALTY, AND OTHER
              STATUTORY AND EQUITABLE RELIEF AGAINST
      DEFENDANTS MICHAEL ACKERMAN, Q3 HOLDINGS, LLC and Q3 I, LP

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 55(b)(2) and

Local Civil Rule 55.2(b), Plaintiff Commodity Futures Trading Commission (“Commission”)

respectfully requests that the Court enter final judgment by default against Defendants Michael

Ackerman (“Ackerman”), Q3 Holdings, LLC (“Q3H”) and Q3 I, LP (“Q3I”)(collectively the

“Defendants”) and issue a final order, in the form of the proposed judgment submitted herewith,

that finds them liable for violations of Section 6(c)(1) of the Commodity Exchange Act, 7 U.S.C. §

9(1) (2018), and Commission Regulation 180.1(a), 17 C.F.R. § 180.1(a) (2020), and grants

permanent injunctive relief, a civil monetary penalty, and other statutory and equitable relief.

       In support of this Motion, the Commission submits an accompanying Memorandum of

Law and the Declarations of Jason Gizzarelli and Dmitriy Vilenskiy, which include, pursuant to

Local Civil Rule 55.2(b) and ECF Rule 16.4, a copy of the Complaint (ECF No. 1) to which no

response has been made, a copy of the Summons for each defendant (ECF Nos. 15-17), Proof of

Service of the Summons and Complaint for each Defendant (ECF Nos. 21-23), a copy of the


                                                 1
         Case 1:20-cv-01183-NRB Document 42 Filed 01/07/21 Page 2 of 2




Clerk’s Certificate of Default for each Defendant (ECF Nos. 33, 36, 37), a calculation of

damages and a proposed judgement.


Dated: January 7, 2021           Respectfully submitted,

                                 By: s/Jason Gizzarelli
                                     Jason Gizzarelli (admitted pro hac vice)
                                     Jonah E. McCarthy (S.D.N.Y. Bar No. JM1977)
                                     Luke B. Marsh (admitted pro hac vice)
                                     Paul G. Hayeck
                                     COMMODITY FUTURES TRADING COMMISSION
                                     Division of Enforcement
                                     1155 21st Street, NW
                                     Washington, DC 20581
                                     Telephone: (202) 262-6965 (Gizzarelli direct)
                                     jcolarusso@cftc.gov
                                     jmccarthy@cftc.gov
                                     lmarsh@cftc.gov
                                     phayeck@cftc.gov

                                      Attorneys for Plaintiff




                                                2
